DISMISS and Opinion Filed March 17, 2014




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01172-CV

                      ANTOINETTE WIGENTON, Appellant
                                   V.
            THE HOUSING AUTHORITY OF THE CITY OF DALLAS, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-02693-A

                              MEMORANDUM OPINION
                           Before Justices Bridges, O’Neill, and Brown
                                   Opinion by Justice Bridges
         In a letter dated January 27, 2014, the Court questioned its jurisdiction over this appeal

from a forcible detainer action. The trial court’s judgment awarded only possession of the

property to appellee. We requested that appellant file a letter brief by February 10, 2014

addressing our jurisdictional concern. As of today’s date, appellant has not filed jurisdictional

brief.

         A case becomes moot if, at any stage during the proceedings, a controversy ceases to

exist between the parties. See Williams v. Lara 52 S.W.3d 171, 184 (Tex. 2001). The purpose of

a forcible detainer action is to obtain immediate possession of property. See Scott v. Hewitt, 127
Tex. 31, 35, 90 S.W.2d 816, 818-19 (1936). A judgment of possession in a forcible detainer

action determines the right to immediate possession and is not intended to be a final
determination of whether eviction is wrongful. See Marshall v. Housing Auth. of the City of San

Antonio, 198 S.W.3d 782, 787 (Tex. 2006).

       A writ of possession was executed and the return was filed with the trial court on October

3, 2013. Appellee is now in possession of the property and there is nothing to be determined on

appeal. Accordingly, this appeal is now moot.

       We dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                      /David L. Bridges/
131172F.P05                                           DAVID L. BRIDGES
                                                      JUSTICE




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

ANTOINETTE WIGENTON, Appellant                    On Appeal from the County Court at
                                                  Law No. 1, Dallas County, Texas.
No. 05-13-01172-CV       V.                       Trial Court Cause No. CC-13-02693-A.
                                                  Opinion delivered by Justice Bridges.
THE HOUSING AUTHORITY OF THE                      Justices O’Neill and Brown participating.
CITY OF DALLAS, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

    It is ORDERED that appellee, THE HOUSING AUTHORITY OF THE CITY OF
DALLAS, recover its costs of this appeal from appellant, ANTOINETTE WIGENTON.


Judgment entered March 17, 2014




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




                                            –3–